

114 S1357 PCS: To extend authority relating to roving surveillance, access to business records, and individual terrorists as agents of foreign powers under the Foreign Intelligence Surveillance Act of 1978 until July 31, 2015, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 86114th CONGRESS1st SessionS. 1357IN THE SENATE OF THE UNITED STATESMay 14, 2015Mr. McConnell introduced the following bill; which was read the first timeMay 18, 2015Read the second  time and placed on the calendarA BILLTo extend authority relating to roving surveillance, access to business records, and individual
			 terrorists as agents of foreign powers under the Foreign Intelligence
			 Surveillance Act of 1978 until July 31, 2015, and for other purposes.
	
		1.Extensions of authority under the Foreign Intelligence Surveillance Act of 1978
 (a)Roving surveillance and access to business recordsSection 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note) is amended by striking June 1, 2015 and inserting July 31, 2015.
 (b)Individual terrorists as agents of foreign powersSection 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking June 1, 2015 and inserting July 31, 2015.May 18, 2015Read the second  time and placed on the calendar